NO. 12-18-00285-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


 IN RE:                                                       §

 CITY OF TATUM, TEXAS,                                        §   ORIGINAL PROCEEDING

 RELATOR                                                      §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator, the City of Tatum, Texas, filed this original proceeding to challenge an order
authorizing pre-suit discovery under Texas Rule of Civil Procedure 202. On December 21, 2018,
this Court conditionally granted Relator’s petition and directed Respondent, the Honorable J. Clay
Gossett of the 4th District Court in Rusk County, Texas, to vacate his order granting the petition
to perpetuate testimony filed by Real Party in Interest Linda C. Peterson. By an order signed on
December 31, Respondent complied with this Court’s opinion and order, rendering this proceeding
moot. Accordingly, we dismiss Relator’s petition for writ of mandamus as moot. We lift the stay
of proceedings issued on October 23, 2018.
Opinion delivered January 9, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                          JANUARY 9, 2019

                                       NO. 12-18-00285-CV



                                  CITY OF TATUM, TEXAS,
                                          Relator
                                            V.

                                   HON. J. CLAY GOSSETT,
                                          Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by City
of Tatum, Texas; who is the relator in Cause No. 2018-205, pending on the docket of the 4th
Judicial District Court of Rusk County, Texas. Said petition for writ of mandamus having been
filed herein on October 22, 2018, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby dismissed
as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.